Citation Nr: 1618699	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a hearing before the undersigned in February 2016.  


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus are at least as likely as not the result of acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303,

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. §3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including sensorineural hearing loss and tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b)  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258   (2015).

April and June 2011 audiological examination reports show that the Veteran has current bilateral hearing loss.  See 38 C.F.R. § 3.385.  The reports also note the Veteran's complaints of constant tinnitus, which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran did not complain of or seek treatment for bilateral hearing loss or tinnitus during his active service, and he was not diagnosed as suffering from either disability during service.  A comparison of audiometric testing results from his July 1964 enlistment examination and his August 1967 separation examination did not appear to show a threshold shift in hearing acuity.  However, considering that a change of audiometric testing standards from those set by the American Standards Association (ASA) to those set by the International Standards Organization (ISO) occurred in approximately November 1967, the Veteran's testing results from his September examination, if converted to ISO units, appears to reveal some decrease in hearing acuity at the time of his separation from service.

In any event, given the Veteran's history of combat and his credibly reported exposure to acoustic trauma, the Board concedes his exposure to in-service acoustic trauma.  See 38 U.S.C.A. § 1154(b) (2014).  The statutory provisions of 38 U.S.C.A. § 1154(b) apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Veteran intimated during his Board hearing that his hearing acuity was not the same at the time of his separation from service as it was when he entered into active service.  He also noted that he noticed hearing loss soon after separation from service when he began attending school and needed to sit at the front of the classroom because he could not hear very well.  The Board construes the Veteran's statements as a report of hearing loss beginning during service.  

Based on the Veteran's credible reports, a continuity of symptomatology of bilateral hearing loss has been established since the Veteran's separate from service.  Thus, the remaining elements of service connection are satisfied with respect to the hearing loss claim.  38 U.S.C.A. § 1154(b); See Walker, 701 F.3d 1331.  

With respect to the tinnitus claim, in the April 2011 audiological examination report a VA contracted audiologist, based on the Veteran's audiological findings and military history, gave the opinion that the Veteran's tinnitus was more likely than not due to his military service.  The opinion is sufficient to establish a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma.  

In the report of the June 2011 VA examination, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of exposure to acoustic trauma.  The examiner, however, relied on an absence of evidence of hearing loss and tinnitus during the Veteran's service, commenting that hearing sensitivity was within normal limits during service, and that no threshold shift was seen at discharge.  She additionally stated that scientific evidence did not support a delayed onset of noise induced hearing loss.  Notably, however, the examiner did not comment on the Veteran's reports regarding onset of hearing issues at or near the time of his separation from service, nor did she comment on whether a change in audiometric testing standards affected the Veteran's audiometric testing results on his entrance and separation examinations.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board notes that even when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  For these reasons, the Board finds the June 2011 VA examiner's opinion has no probative value.

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his hearing loss and tinnitus are related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


